Order unanimously affirmed without costs. Memorandum: The testimony of a police officer that respondent was in recent possession of stolen property, together with other testimony of the officer that supported an inference that respondent knew that the property was not his, is sufficient to corroborate accomplice testimony that respondent engaged in conduct constituting the crime of criminal possession of stolen property in the fourth degree (see, People v Fort, 145 AD2d 983, lv denied 73 NY2d 1014). (Appeal from Order of Erie County Family Court, Townsend, J.—Juvenile Delinquency.) Present—Denman, P. J., Green, Balio, Wesley and Davis, JJ.